 1   MICHAEL A. ISAACS, State Bar No. 99782
      michael.isaacs@dentons.com
 2   DENTONS US LLP
     One Market Plaza, Spear Tower, 24th Floor
 3   San Francisco, California 94105
     Telephone:    (415) 267-4000
 4   Facsimile:    (415) 267 4198

 5   Attorneys for MOHAMED POONJA,
     Chapter 7 Trustee
 6

 7

 8                               UNITED STATES BANKRUPTCY COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA
10                                            SAN JOSE DIVISION

11   In re                                                  Case No. 09-51045-SLJ
                                                            Chapter 7
12           SAN JOSE AIRPORT HOTEL, LLC,                   (Jointly Administered With 09-51073-SLJ)
             doing business as                              Hon. Stephen L. Johnson
13           HOLIDAY INN SAN JOSE, et al.,1
                                                            MOTION TO COMPROMISE
14                           Debtors.                       CONTROVERSY WITH JUDGMENT
                                                            DEBTOR
15   Fed. Tax ID No. XX-XXXXXXX                             (Chandrakant (CK) Shah)
                                                            [F.R.B.P. 9019(a); B.L.R. 9014-1(b)(3)]
16
                                                            [No Hearing Required Unless Requested]
17

18

19

20

21

22

23

24

25

26

27
     1The Debtors in these jointly administered cases are: San Jose Airport Hotel, LLC, Case No. 09-51045-SLJ and
28   Mobedshahi Hotel Group, Case No. 09-51073-SLJ.



Case: 09-51045      Doc# 335       Filed: 11/20/20      Entered: 11/20/20 11:50:13          Page 1 of
                                               14
 1
                                                     TABLE OF CONTENTS
 2

 3   I.      SUMMARY OF COMPROMISE .......................................................................................1
 4   II.     JURISDICTION / VENUE..................................................................................................1
 5   III.    BACKGROUND .................................................................................................................1
 6   IV.     THE COMPROMISE ..........................................................................................................3
 7           A.        Terms of the Agreement ..........................................................................................3
 8           B.        Other Terms .............................................................................................................5
 9   V.      PENDING LITIGATION....................................................................................................5
10   VI.     THE TRUSTEE’S POSITION ............................................................................................7
11   VII.    THE JUDGMENT DEBTOR’S POSITION .......................................................................8
12   VIII.   ANALYSIS OF THE COMPROMISE ...............................................................................9
13           A.        The Trustee's Probability of Success .......................................................................9
14           B.        The Difficulty of Collection ..................................................................................10
15           C.        The Complexity, Expense and Inconvenience of Litigation..................................10
16           D.        The Paramount Interest of Creditors......................................................................11
17   IX.     THE RESOLUTION IS APPROPRIATE UNDER THE TRUSTEE'S BUSINESS
             JUDGMENT......................................................................................................................11
18
     X.      CONCLUSION AND PRAYER .......................................................................................12
19

20

21

22

23

24

25

26

27

28

                                                                                                                                                    i
Case: 09-51045        Doc# 335           Filed: 11/20/20              Entered: 11/20/20 11:50:13                      Page 2 of
                                                     14
                 1   TO THE HON. STEPHEN L. JOHNSON, UNITED STATES BANKRUPTCY JUDGE:

                 2              Mohamed Poonja, Chapter 7 Trustee of the estate of the above-named Debtors, files this

                 3   Motion to Compromise Controversy With Judgment Debtor (Chandrakant (CK) Shah) [F.R.B.P.

                 4   9019(a); B.L.R. 9014-1(b)(3)] (“Motion”) and respectfully represents as follows.

                 5   I.         SUMMARY OF COMPROMISE

                 6              If the compromise is approved, the Trustee will enter into a settlement agreement with a

                 7   judgment debtor in this case, by which the Trustee will accept the sum of $8,500,000 in cash in

                 8   full, final and complete satisfaction of a judgment in the sum of $11,648,758 obtained in 2013 in a

                 9   related adversary proceeding, as described in further detail below.
                10   II.        JURISDICTION / VENUE

                11              This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 1334(a) and 157.

                12   Venue is proper under 28 U.S.C. §§ 1408 and 1409. The Motion is a core proceeding pursuant to

                13   28 U.S.C. § 157(b)(2)(B). The Motion requests Court authorization for a compromise with

                14   judgment debtor.

                15   III.       BACKGROUND

                16              A.     San Jose Airport Hotel, LLC, doing business as Holiday Inn San Jose filed a

                17   voluntary Chapter 11 petition on February 18, 2009.

                18              B.     Mobedshahi Hotel Group filed a voluntary Chapter 11 petition on February 19,

                19   2009.

                20              C.     On August 26, 2009, the Court entered its Order Directing Joint Administration of

                21   Related Chapter 11 Cases, wherein the Chapter 11 case of San Jose Airport Hotel, LLC (“SJAH”)

                22   was ordered jointly administered with the case of Mobedshahi Hotel Group, (“Mobedshahi”). On

                23   May 7, 2010, the Court entered its Order Converting Cases to Chapter 7 wherein both the cases of

                24   SJAH and Mobedshahi (collectively, the “Debtors”) were converted to Chapter 7.

                25              D.     The Trustee is the duly appointed and qualified Chapter 7 Trustee of the Debtors’

                26   estates.

                27              E.     On August 11, 2011, as Docket No. 1 the Trustee caused to be filed Adversary

                28   Proceeding No. 11-05236 styled as Mohamed Poonja, Chapter 7 Trustee for San Jose Airport

                                                                                                                      1
115961045\V-2   Case: 09-51045        Doc# 335     Filed: 11/20/20    Entered: 11/20/20 11:50:13      Page 3 of
                                                               14
                 1   Hotel, LLC, dba Holiday Inn San Jose, Debtor, and Mobedshahi Hotel Group, Debtor vs. Sevak &

                 2   Sons, L.P., a California limited partnership; Chandrakant Shah, an individual, and Mrudula C.

                 3   Shah, an individual.

                 4          F.      On August 26, 2013, by way of a “Judgment in an Adversary Proceeding,” the Hon.

                 5   Stephen L. Johnson, United States Bankruptcy Court, Northern District of California, entered a

                 6   judgment (the “Judgment”) against Chandrakant (CK) Shah individually (“Mr. Shah”) for

                 7   $11,648,758. Costs and attorney fees were added to the Judgment in the amount of $203,249.93 by

                 8   order of Judge Johnson post-trial on October 24, 2013.

                 9          G.      Mr. Shah appealed the Judgment to the District Court, resulting in a remand to the
                10   Bankruptcy Court on June 17, 2016 for further findings on causation and damages.

                11          H.      On remand, Judge Johnson of the Bankruptcy Court, based on the same record,

                12   reaffirmed the original judgment on February 7, 2017.

                13          I.      Mr. Shah, again, appealed to the District Court, which affirmed the Bankruptcy

                14   Court’s decision on March 22, 2018 in an “Order Affirming Judgment of Bankruptcy Court.”

                15          J.      Mr. Shah appealed to the Ninth Circuit Court of Appeal, which affirmed the

                16   Judgment.

                17          K.      The Judgment entered by the Bankruptcy Court and affirmed by the District Court

                18   and the Ninth Circuit is now final and in the sum of $11,648,746, together with attorneys’ fees

                19   approved at $203,249.93 and interest accrued thereon, together with additional attorneys’ fees that

                20   may be sought totaling approximately $800,000, the Judgment is now in the sum of approximately

                21   $12,800,000 or more (“Final Judgment”).

                22          L.      Upon the entry of the Final Judgment and prior thereto, levies were asserted against

                23   assets owned by Mr. Shah and/or others by the Trustee in an attempt to enforce the Final Judgment,

                24   with those efforts ongoing, including a proposed motion to add additional defendants2 (the “Third

                25   Party Defendants”) to the Final Judgment (the “Section 187 Motion”).

                26   ///

                27
                     2Kamal Holdings, LLC, 1130-1132 Independence Mountain View, LLC, Sundowner Inn, LLC, County Inn, LLC,
                28   Quimby Road Ranch, LLC, and SKCM, LLC

                                                                                                                        2
115961045\V-2   Case: 09-51045     Doc# 335      Filed: 11/20/20     Entered: 11/20/20 11:50:13        Page 4 of
                                                             14
                 1              M.       The Trustee is currently in possession of or claiming rights to approximately

                 2   $1,842,337 as a result of his efforts to enforce the Judgment (the “Levied Funds,” as detailed

                 3   below).

                 4              N.       Mr. Shah, his spouse, Mrudula Shah3 and certain of the Third Party Defendants

                 5   claim rights to or exemptions in a portion of the Levied Funds.

                 6   IV.        THE COMPROMISE

                 7              Attached as Exhibit A to the Declaration of Mohamed Poonja in Support of Motion to

                 8   Compromise Controversy With Judgment Debtor is a copy of a fully executed Settlement

                 9   Agreement between Chandrakant (CK) Shah and Mrudula C. Shah (collectively, “Shah”) and
                10   Mohamed Poonja, in his capacity as Chapter 7 Trustee of the Debtors’ estate (the “Agreement”).

                11   While the terms are specifically spelled out in the Agreement, they are summarized as follows:

                12              A.       Terms of the Agreement

                13              1.       The Trustee agrees to accept the sum of $8,500,000 cash, in full and complete

                14   satisfaction of the Final Judgment; provided, however, the total amount is paid prior to January 31,

                15   2021 (the “Settlement Amount”). In the event the Settlement Amount is not paid by that date, any

                16   funds paid or already controlled by the Trustee will be applied toward the amount owed under the

                17   Final Judgment. Unpaid amounts will continue to accrue interest, attorneys’ fees and costs in the

                18   interim and collection efforts will be reinstated.

                19              2.       Within 10 days of the Trustee filing this Motion, Shah shall pay the Trustee

                20   $400,000 (the good faith deposit). If the Trustee fails to obtain an order approving this Motion by

                21   December 31, 2020, the Trustee will return the good faith deposit.

                22              3.       The balance between the Settlement Amount and the levied funds and the good faith

                23   deposit (the settlement balance) shall be paid on or before January 31, 2020.

                24              4.       The Trustee will reasonably and in good faith cooperate with Shah and work with

                25   potential lenders through their escrow companies to allow new lenders to record liens on property

                26   owned by Shah or any Third Party Defendants in order to fund the settlement balance.

                27

                28   3
                         Mrudula Shah is a party to the compromise but is not a judgment debtor.

                                                                                                                        3
115961045\V-2   Case: 09-51045          Doc# 335       Filed: 11/20/20        Entered: 11/20/20 11:50:13   Page 5 of
                                                                   14
                 1          5.     The levied funds consist of the following:

                 2
                                         i.       $259,705.31 Received by the Trustee from the escrow account
                 3                                            held by Old Republic Title Company.

                 4                       ii.      $364,856.66 Received by the Trustee from the liquidated
                                                              Schwab IRA account.
                 5
                                         iii.     $624,561.97 Subtotal of i. and ii. above.
                 6
                                         iv.      $695,941.56 Amount reported by Wells Fargo Bank in
                 7
                                                              Account Number xxxxxx0467 on levy date,
                 8                                            October 22, 2019

                 9                       v.        $10,982.15 Amount reported by Wells Fargo Bank in Account
                                                              Number xxxxxx1385 on levy date,
                10
                                                              October 22, 2019
                11
                                         vi.      $205,337.05 Loan Value of MetLife Retail Account Number
                12                                            xxxxx3601PR MLIV, reported by MetLife on
                                                              January 2, 2020
                13

                14                       vii.     $304,515.06 Loan Value of MetLife Retail Account Number
                                                              xx3116 GENAM, reported by MetLife on January
                15                                            2, 2020

                16                       viii.                     The amount noted in iii. above, $624,561.97, is
                                                                   an immediate credit toward the Settlement
                17
                                                                   Amount.
                18
                                         ix.                       With respect to iv. through vii. above, upon entry
                19                                                 of the 9019 Order, Shah shall immediately sign a
                                                                   stipulation for an order of the Bankruptcy Court
                20                                                 that all funds and policies levied by the U.S.
                21                                                 Marshal and held by Wells Fargo Bank and
                                                                   MetLife shall be forthwith released to the
                22                                                 Trustee. Upon receipt of those funds, the exact
                                                                   amount received will be a credit towards the
                23                                                 Settlement Amount, reducing the remaining
                                                                   unpaid balance to approximately $6,658,662.21
                24                                                 to be satisfied as set forth in section 3b(ii) – (iii),
                25                                                 above.

                26

                27   Paragraphs i. through ix. above are collectively the “Levied Funds.”
                28

                                                                                                                             4
115961045\V-2   Case: 09-51045     Doc# 335      Filed: 11/20/20      Entered: 11/20/20 11:50:13          Page 6 of
                                                             14
                 1              6.      As described above, if the Trustee does not receive timely performance under the

                 2   terms of the Agreement, monies received shall be retained by the Trustee but be a credit toward the

                 3   Final Judgment.

                 4              B.      Other Terms

                 5              There are currently various disputed matters pending before the Court with respect to the

                 6   Levied Funds, certain exemptions claimed by Shah or claims asserted by third parties controlled

                 7   by Shah as to ownership of certain funds. Motions4 are pending filed by the Trustee to add as

                 8   additional judgment debtors multiple entities owned or controlled by Shah.

                 9              Various motions have been filed by Shah asserting that some of the Levied Funds should
                10   be returned or released: $364,856.66 (the “IRA”) received by the Trustee from a retirement account,

                11   Wells Fargo accounts with Social Security payments, and substantial sums that allegedly belong to

                12   Kamal Holdings, LLC, an entity controlled by Shah; and that insurance policies (loan values) are

                13   either held by an irrevocable trust or should be exempt.

                14              The Court has ruled in favor of Shah on certain matters, e.g. Social Security exemptions

                15   and the insurance policy held by an irrevocable trust, other matters are under submission by the

                16   Court and other contested matters are subject to pending hearings. Under the terms of the

                17   Agreement, all matters will be stayed or re-set, as necessary, to a time period after January 31,

                18   2021.

                19              General releases will be effective upon the payment of the Settlement Amount in full.

                20   V.         PENDING LITIGATION

                21              As indicated, various actions have been taken by the Trustee to enforce the Judgment and,

                22   thereafter, to enforce the Final Judgment. As noted above, the Levied Funds have been attached by

                23   the Trustee. However, in addition to the Levied Funds, the Trustee has caused to be filed the

                24   following documents:

                25   ///

                26   ///

                27

                28   4   See Page 3, Footnote 1

                                                                                                                        5
115961045\V-2   Case: 09-51045         Doc# 335     Filed: 11/20/20   Entered: 11/20/20 11:50:13       Page 7 of
                                                                14
                 1          Motion to Amend Judgment to Add Alter-Egos and Spouse of Judgment Debtor
                                   Notice of Hearing on Motion to Amend Judgment to Add Alter-Egos and Spouse
                 2                    of Judgment Debtor
                 3                 Memorandum of Points and Authorities in Support of Plaintiff’s Motion to
                                      Amend Judgment to Add Alter-Egos and Spouse of Judgment Debtor
                 4                 Declaration of James A. Hennefer in Support of Plaintiff’s Motion to Amend
                                      Judgment to Add Alter-Egos and Spouse of Judgment Debtor
                 5                 Declaration of Stephan A. Fraser in Support of Plaintiff’s Motion to Amend
                 6                    Judgment to Add Alter-Egos and Spouse of Judgment Debtor
                                   Request for Judicial Notice in Support of Plaintiff’s Motion to Amend Judgment
                 7                    to Add Alter-Egos and Spouse of Judgment Debtor Plaintiff’s Motions to
                                      Amend Judgment and for Orders to Comply With Levies of U.S. Marshal
                 8
                            Motion for Order to Comply With Levy (Wells Fargo Bank)
                 9
                                   Notice of Hearing on Motion for Order to Comply With Levy (Wells Fargo
                10                     Bank)
                                   Memorandum in Support of Order to Comply With Levy (Wells Fargo Bank)
                11                 Declaration of James A. Hennefer in Support of Hearing and Order to Comply
                                       With Levy (Wells Fargo)
                12

                13          Motion for Order to Comply With Levy (Met Life)
                                   Notice of Hearing on Motion for Order to Comply With Levy (Met Life)
                14                 Memorandum in Support of Order to Comply With Levy (Met Life)
                                   Declaration of James A. Hennefer in Support of Hearing and Order to Comply
                15                     With Levy (Met Life)
                16

                17   In effect, the Trustee takes the position that assets were transferred by Shah, not for the purpose of

                18   estate planning but rather to avoid the effects of the Judgment that was recorded against multiple

                19   properties owned by Shah or by limited liability corporations owned or controlled by Shah.

                20          In response, Shah has filed the following documents:

                21
                            Opposition to Plaintiff’s Motion to Amend Judgment to Add Alter-Egos and Spouse of
                22          Judgment Debtor
                23                 Omnibus Declaration of Chandrakant Shah
                                   Supplemental Opposition to Plaintiff’s Motion to Amend Judgment to Add
                24                    Alter-Egos and Spouse of Judgment Debtor
                                   Defendants’ Request for Judicial Notice
                25
                            Opposition to Plaintiff’s Motion for Order to Comply With Levy (Met Life)
                26
                                   Omnibus Declaration of Chandrakant Shah
                27                 Supplemental Opposition to Plaintiff’s Motion for Order to Comply With Levy
                                      (Met Life)
                28

                                                                                                                         6
115961045\V-2   Case: 09-51045     Doc# 335      Filed: 11/20/20     Entered: 11/20/20 11:50:13        Page 8 of
                                                             14
                 1          Opposition to Plaintiff’s Motion for Order to Comply With Levy (Wells Fargo Bank)
                                   Omnibus Declaration of Chandrakant Shah
                 2
                                   Supplemental Opposition to Plaintiff’s Motion for Order to Comply With Levy
                 3                    (Wells Fargo Bank)

                 4          Declaration of Wayne A. Silver

                 5          Supplemental Omnibus Declaration of Chandrakant Shah
                 6
                            Supplemental Declaration of Wayne A. Silver
                 7

                 8   Third Party Defendants filed the following documents:
                 9
                10          Opposition to Motion to Amend Judgment to Add Alter Egos and Spouse of Judgment
                            Debtor
                11                  Declaration of Stephen D. Finestone in Support of Objection to Motion to
                                      Amend Judgment to Add Alter Egos and Spouse of Judgment Debtor
                12

                13   VI.    THE TRUSTEE’S POSITION

                14          The Trustee’s position is quite simple. The Final Judgment, now with interest and attorneys’

                15   fees that can be asserted, is in the sum of approximately $12,800,000, is owed and should be paid.

                16   The Trustee, through special counsel, pursued Shah by way of the trial, an appeal, a second trial

                17   and appeal and an appeal to the Ninth Circuit Court of Appeal. The Final Judgment has been

                18   entered, Shah has assets and the amounts should be paid. There is no dispute as to the Final

                19   Judgment.

                20          In an attempt to collect the Final Judgment, the Trustee received $259,705 (deposit at title

                21   company) and $364,856 (the IRA). In addition, the Trustee has levied upon a variety of accounts

                22   controlled by Shah, including two life insurance policies. As indicated, the Trustee has filed a

                23   motion seeking to obtain an order from the Bankruptcy Court directing Shah’s bank and others to

                24   turn over funds. The Trustee has been partially successful in that regard. However, no matter what

                25   happens in the interim concerning contested matters, there is no doubt that Shah owns or controls

                26   substantial property that can be utilized to pay the Final Judgment. The majority of these assets are

                27   held by limited liability companies controlled by Shah, some of which supposedly were transferred

                28   for estate planning purposes. This includes two small hotels and a personal residence, all of which

                                                                                                                        7
115961045\V-2   Case: 09-51045     Doc# 335      Filed: 11/20/20     Entered: 11/20/20 11:50:13        Page 9 of
                                                             14
                  1   the Trustee believes have substantial value. As will be explained, the residence is of substantial

                  2   value. The Trustee believes that, notwithstanding it being held in the name of one of the Third Party

                  3   Defendants, the residence itself could be liquidated with a substantial recovery to the estate.

                  4   VII.   THE JUDGMENT DEBTOR’S POSITION

                  5          Shah does not dispute his liability for the Final Judgment. However, he asserts that,

                  6   notwithstanding representations made previously before the Court, the Shah net worth has been

                  7   dramatically affected by the Covid-19 pandemic. Assets that were money-makers in the past are

                  8   now a drain on his finances. Occupancy is low at two hotels controlled by Shah, the Sundowner

                  9   Inn and the County Inn, but expenses continue. Further, Shah argues that funds that had been levied
                 10   upon by the Trustee should not have been levied upon and should be returned to him. Shah also

                 11   asserts that the ability to obtain monies to pay the judgment in full cannot be arranged because of

                 12   his current asset base. Further, it is difficult to get loans and they would be costly. In the event a

                 13   compromise is not approved, Shah will evaluate other alternatives that would delay any collection

                 14   efforts by the Trustee for a substantial period of time.

                 15          In Shah’s opposition to the Section 187 Motion to amend the judgment and to add alter-

                 16   egos and the spouse of judgment debtor, he asserted that Mrudula Shah should not be a judgment

                 17   debtor, since the judgment debtor is only Shah. The Court has agreed with that position. Shah has

                 18   submitted a multitude of arguments that, under the California Code of Civil Procedure § 187, the

                 19   Third Party Defendants are not alter-egos, in that, they had no representation at the time the lawsuit

                 20   was initially prosecuted against Shah. Shah asserts that none of the factors considered in applying

                 21   the alter-ego doctrine are present; accordingly, the Trustee’s Section 187 Motion should be denied.

                 22          With respect to the Levied Funds, i.e., the insurance policies (value approximately

                 23   $509,000) Shah asserts that one policy is owned by the Shah Irrevocable Trust, a spendthrift trust

                 24   established in 1992 and therefore cannot be attached by the Trustee.

                 25          With respect to the second insurance policy, Shah asserts statutory exemptions.

                 26          Likewise, with that portion of the Levied Funds involving the Wells Fargo Bank account,

                 27   defects are asserted with respect the levy procedures and statutory exemptions.

                 28   ///

                                                                                                                          8
115961045\V-2   Case: 09-51045     Doc# 335       Filed: 11/20/20     Entered: 11/20/20 11:50:13        Page 10 of
                                                               14
                  1          While the Trustee asserts that the transfers were made without consideration to the Third

                  2   Party Defendants, Shah explains that the transfers were made for estate-planning purposes and not

                  3   to avoid the Judgment.

                  4          Third Party Defendants have their own counsel and assert that the Trustee cannot satisfy

                  5   the requirements under C.C.P. § 187 and that the Trustee’s various motions were procedurally

                  6   flawed, among other assertions.

                  7   VIII. ANALYSIS OF THE COMPROMISE

                  8          The Trustee believes that the compromise with the Judgment Debtors is in the best interest

                  9   of the estate, meets the standards of Martin v. Kane (In re A&C Properties), 784 F.2d 1377, 1381
                 10   (9th Cir. 1986); cert. den. sub nom Martin v. Robinson, 479 U.S. 854 (1986) and should be

                 11   approved.

                 12          The approval or rejection of a compromise is within the Bankruptcy Court’s discretion. In

                 13   considering the approval of a proposed compromise, the Court must take into account the following

                 14   factors: (A) the probability of success in the litigation; (B) the difficulty, if any, to be encountered

                 15   in collection; (C) the complexity of the litigation involved and the expense, inconvenience, and

                 16   delay necessarily attending it; and (D) the paramount interest of creditors and a proper deference

                 17   to their reasonable views.

                 18          A.      The Trustee's Probability of Success

                 19          While the Trustee believes that, in the long run, he will most likely be successful if he

                 20   attempts to collect the full amount of the Final Judgment, nothing is certain. Based upon the

                 21   Trustee’s analysis of the assets that could be available, the Trustee believes that the Shahs’

                 22   residence in Los Altos Hills, currently owned by Kamal Holdings, LLC, is probably worth between

                 23   $6 million and $7 million. Although the Trustee could be required to return some levied funds and

                 24   grant exemptions and may not be able to liquidate one or possibly both of the insurance policies,

                 25   considering the value of the residence, together with the value of the Sundowner Inn and the County

                 26   Inn, the Trustee believes there is a reasonable chance that, ultimately, he would be successful in

                 27   collecting the Final Judgment, although numerous complications would occur, along with risk that

                 28   senior lienholders would act against Shah assets. However, it is also possible that liquidation values

                                                                                                                            9
115961045\V-2   Case: 09-51045      Doc# 335       Filed: 11/20/20    Entered: 11/20/20 11:50:13         Page 11 of
                                                                14
                  1   currently estimated by the Trustee might not be obtained.

                  2          B.      The Difficulty of Collection

                  3          As indicated by the multitude of motions and responses described in this Motion, collection

                  4   will be difficult. Monies already received might have to be returned. At most, only one of the

                  5   insurance policies could be levied upon. Kamal Holdings, LLC has asserted a claim to monies held

                  6   in the Wells Fargo Bank account (i.e., part of the Levied Funds) in the sum of approximately

                  7   $500,000, arguing that those funds belong to Kamal Holdings and were in the Wells Fargo Bank

                  8   account levied upon by the Trustee but should be returned to Kamal Holdings. The Trustee believes

                  9   that it is possible that he could prevail in an evidentiary hearing on his Section 187 Motion, but the
                 10   outcome is unclear. Thus far, the Court has allowed late exemptions to be asserted by Shah and

                 11   held certain assets as unavailable to the Trustee. Further, the Trustee does not know if, when he

                 12   attempts to liquidate an interest held by a limited liability corporation, whether third-party claims

                 13   will be asserted. Based on what has happened thus far, since the Judgment became final, it is

                 14   obvious that Shah and the Third Party Defendants will resist any attempts to liquidate assets,

                 15   possibly going so far as to have Shah or the Third Party Defendants file for relief under Chapter 11

                 16   of the Bankruptcy Code. If that occurred, collection could be difficult and possibly substantial

                 17   delays would occur.

                 18          C.      The Complexity, Expense and Inconvenience of Litigation

                 19          With respect to the Final Judgment, the Trustee has had special counsel, who has pursued

                 20   this matter for ten years, through multiple appeals. Now that the Judgment is final, expenses have

                 21   been incurred and complex issues have been addressed. Substantial effort has been expended by

                 22   special counsel and the Trustee to file appropriate motions, seek relief from the Court and to add

                 23   the Third Party Defendants as judgment debtors. However, the Court now has set an evidentiary

                 24   hearing, which will involve further litigation, with the outcome unknown. Considering what has

                 25   happened thus far, the potential for further costs, delay and litigation on multiple fronts, the Trustee

                 26   believes the compromise is in the best interest of the estate.

                 27   ///

                 28   ///

                                                                                                                           10
115961045\V-2   Case: 09-51045      Doc# 335      Filed: 11/20/20     Entered: 11/20/20 11:50:13         Page 12 of
                                                               14
                  1          D.      The Paramount Interest of Creditors

                  2          In many respects, the Trustee believes this is a very important factor in considering

                  3   settlement. Creditors in this case have not been paid since 2009, when the Debtor filed for relief

                  4   under Chapter 11 of the Bankruptcy Code. Attempts to sell the Debtors’ principal asset failed,

                  5   resulting in litigation against Shah (and others), ultimately resulting in the Final Judgment. If

                  6   litigation continued, collection efforts would be vigorously resisted and further delays would occur.

                  7   If Shah or the Third Party Defendants decided to file for relief under Chapter 11 of the Bankruptcy

                  8   Code, further delays would result. Accordingly, the Trustee has concluded that, while he has agreed

                  9   to a substantial discount of the Final Judgment, accepting $8,500,000 now is in the best interests of
                 10   the creditors, rather than subjecting them to further lengthy delays while collection efforts

                 11   continued.

                 12          Regarding the compromise reached, the negotiation process between the Trustee and Shah

                 13   has been ongoing in earnest since the end of March 2020, culminating in resolution this week.

                 14   Multiple attempts were made to compromise, with all prior attempts failing. The Trustee believes

                 15   that accepting the sum agreed to ends an 11-year case and will allow the Trustee to close it.

                 16   IX.    THE RESOLUTION IS APPROPRIATE UNDER THE TRUSTEE'S BUSINESS

                 17   JUDGMENT

                 18          Ninth Circuit case law has indicated that, in addition to meeting the fair and equitable test

                 19   noted above, when a trustee compromises with a defendant, the trustee's business judgment comes

                 20   into play, i.e., In re Lahijani, 325 B.R. 282 (9th Cir. BAP 2005), In re Mickey Thompson

                 21   Entertainment Group, Inc., 292 B.R. 415 (9th Cir. BAP 2003) and, further, In re Berkeley Delaware

                 22   Court, LLC (9th Cir. No. 14-55854) (August 23, 2016). Should an objection be filed and the Court

                 23   consider the Trustee's motion to compromise as a sale, the Trustee believes that he has met the

                 24   business judgment test. The Trustee notes there was no improper or bad faith motive. The Trustee

                 25   believes that the $8,500,000 sum that resulted from the negotiations described more thoroughly

                 26   above occurred at arms' length. In the Trustee's administration of the case and based upon his

                 27   judgment, the resolution is appropriate under the circumstances. In the event someone believes that

                 28

                                                                                                                        11
115961045\V-2   Case: 09-51045     Doc# 335      Filed: 11/20/20     Entered: 11/20/20 11:50:13        Page 13 of
                                                              14
                  1   the compromise amount is inadequate, the Trustee would evaluate and respond to any higher offer

                  2   under terms equal to or better than those proposed under the compromise.

                  3   X.     CONCLUSION AND PRAYER

                  4          WHEREFORE, the Trustee prays for entry of an order authorizing him to compromise

                  5   controversy with the Judgment Debtors, as described above and in the Notice and Opportunity for

                  6   Hearing on Motion to Compromise Controversy With Judgment Debtor filed concurrently

                  7   herewith.

                  8
                      DATED: November 20, 2020                DENTONS US LLP
                  9
                 10

                 11                                           By:          /s/Michael A. Isaacs
                                                                    MICHAEL A. ISAACS
                 12                                                 Attorneys for MOHAMED POONJA,
                 13                                                 Trustee in Bankruptcy

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28

                                                                                                                  12
115961045\V-2   Case: 09-51045     Doc# 335     Filed: 11/20/20     Entered: 11/20/20 11:50:13    Page 14 of
                                                             14
